Citation Nr: 0300532	
Decision Date: 01/10/03    Archive Date: 01/28/03

DOCKET NO.  00-09 445A	)	DATE
	)


On appeal from the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to payment of or reimbursement for 
unauthorized medical expenses rendered during private 
hospitalization from February 7 to 16, 2000, at the Lake 
City Medical Center and the Shands Hospital.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
October 1953 to June 1957 and from August 1957 to October 
1965.

2.	On November 12, 2002, prior to the promulgation of a 
decision in the appeal, the Board received notification 
from the VA Medical Center (VAMC) in Gainesville, Florida, 
that payment of the medical expenses rendered to the 
veteran during his hospitalizations at the Lake City 
Medical Center and the Shands Hospital from February 7 to 
16, 2000, had been approved in October 2002.


CONCLUSION OF LAW

The requested benefit on appeal having been granted and 
there being no allegation of error of fact or law, the 
Board has no jurisdiction to review the decision of the 
VAMC in Gainesville, Florida, in February 2000 that denied 
payment of or reimbursement for unauthorized medical 
expenses rendered during private hospitalizations from 
February 7 to 16, 2000, at the Lake City Medical Center 
and the Shands Hospital.  38 U.S.C.A. § 7105(d)(5) (West 
1991); 38 C.F.R. § 20.202 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  38 C.F.R. § 20.202.  The 
requested benefit on appeal was granted by the Gainesville 
VAMC in October 2002.  Hence, there remains no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to 
review the appeal and it is dismissed without prejudice.



ORDER

The appeal is dismissed.




		
J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



Error! Not a valid link.


